Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. In this instance, the Figures are depicted in grey/gray scale and, as such, are not readily visible upon printing and scanning.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 1-17 objected to because of the following informalities:  claim 1 recites “and/or” while the preferred verbiage is “at least one of”, see Ex Parte Gross, Appeal 2011-004811, Page 4, Footnote 1.  Claims 2-17 depend from claim 1 and inherit all deficiencies of the parent claim.  
Claims 4-5, 7-16 objected to because of the following informalities: “A method of controlling claim 1,” should be “A method of controlling according to claim 1,”.  
Claim 10 objected to because of the following informalities: “group of error parameters … is determined” should be “group of error parameters … is obtained”.   
Claim 14 objected to because of the following informalities: “the adjusting” should be “the step of adjusting”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 & 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 requires that the obtaining and determining steps for the group of error parameters and wind speed offset, respectively, are repeated a predefined number of times for each wind speed interval which notably is not limited to being within a specific time interval.  The entire scope of this claim is not supported in the disclosure of the originally filed application since the disclosure describes only the repetition occurring a predefined number of times within a specific time interval (see Specification, Page 6 Lines 6-10 and Page 7 Lines 12-15), see MPEP 2163.  
Claim 17 depends from claim 12 and inherits all deficiencies of the parent claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 & 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the error parameters of a group” and “the wind speed interval of the group” which is indefinite since it is unclear which group is being claimed.  For the purpose of examination, the group will be interpreted as any group of error parameters for at least one respective wind speed interval of the number of wind speed intervals.  
Claim 1 further recites “a number of pre-defined wind speed intervals” which is indefinite because it is unclear which wind speed, estimated or measured, is being used to define the number of wind speed intervals.  For the purpose of examination, the wind speed intervals will be interpreted as being defined by one of estimated wind speeds or measured wind speeds.  
Claim 1 further recites “determining for each wind speed interval and for each group of error parameters a wind speed offset based on the average of the error parameters within the group” which is indeterminate since it is unclear whether “the average of the error parameters within the group” is for each group of a respective wind interval or for a potential plurality of groups within a wind interval (suggested by “for each wind speed interval”).  The Examiner notes that if this averaging of error parameters is performed for each group then each wind speed interval must also have at least one average of the error parameters.  For the purpose of examination, the average will be interpreted as being an average of the error parameters within each group of at least one respective wind speed interval of the number of wind speed intervals.  
Claim 1 further recites “adjusting the measured wind speed” which is indefinite since it is unclear which wind speed is being adjusted and which wind speed offset is being used.  The claim defines a plurality of measured wind speeds (i.e. one for each time interval) and it is unclear whether adjusting the measured wind speed (and associated previous steps) is performed for each measurement of wind speed.  The claim further defines a wind speed offset “for each wind speed interval and for each group of error parameters” and it is unclear which wind speed offset is being used since the limitation requires the use of “the wind speed offsets”, i.e. all or any of them.  
Claim 1 further recites the limitation "the adjusted wind speed".  There is insufficient antecedent basis for this limitation in the claim.
The Examiner notes that many of the above deficiencies (and some deficiencies described below) may be remedied by amending the claim to define features using terms such as “for each” or “for each ____ of the _____”, e.g.: “for each time interval”, “for each group”, “the group of each wind speed interval of the number of wind speed intervals”, “for each wind speed interval the respective group of error parameters”, etc.  
Claims 1, 3, 8, 18, and 20 further recite the limitation "the different wind speed intervals".  There is insufficient antecedent basis for this limitation in the claims as independent claims 1, 18, and 20 define only “a number … of wind speed intervals”.  It is unclear whether the “different” wind speed intervals are the same wind intervals of the number of wind speed intervals.  

Claims 2-17 depend from claim 1 and inherit all deficiencies of the parent claim.  
Claims 2 & 14 recite “the wind speed offset” which is indefinite since it is unclear which wind speed offset is being claimed.  Parent claim 1 defines a wind speed offset “for each wind speed interval and for each group of error parameters” and it is unclear whether the wind speed offset for one group of the wind speed interval is the same wind speed offset of the wind speed interval in general.  It is also unclear whether the wind speed offset is the most recently determined one or one previously determined, since the group of error parameters is obtained “over time” and it is unclear whether the determining of the wind speed offsets is performed a plurality of times (see above rejections of claim 1).  
Claims 2-3, 15, 18, and 20 recite “the measured wind speed” which is indefinite because it is unclear which wind speed is being claimed since the measurement of wind speed is taken a plurality of times (i.e. is determined “at time intervals”).  
Claim 4 recites “an error parameter” and “the error parameter”. There is insufficient antecedent basis for this limitation in the claim and it is unclear whether this error parameter is the error parameter determined in parent claim 1.  For the purpose of examination, the disregarding step claimed will be interpreted as being performed for each error parameter determined at the time of determination. 
Claim 5 recites “a wind turbine power” which is indefinite because it is unclear which “power” is being claimed.  For example, the “power” of a wind turbine may be the kinetic power imparted into the blades by the wind, the rotational power imparted to the generator by the blades, or the electrical power output by the generator.  
Claims 9-10 recites “a group of error parameters”.  There is insufficient antecedent basis for this limitation in the claim since parent claim 1 has already defined “a group of error parameters”.  For the purpose of examination, the group of error parameters will be interpreted as at least one group of error parameters of any of the groups of error parameters obtained over time for each wind speed interval.  
Claim 12 recites “repeated a predefined number of times for each wind speed interval” which is indefinite because it is unclear whether the “predefined number of times” is the same number of times for both the steps of obtaining a group of error parameters and determining a wind speed offset.  For the purpose of examination, since the Specification discloses the steps having different time intervals for the “number of times” to be repeated (Page 6 Lines 6-10 and Page 7 Lines 12-15), the predefined number of times will be interpreted as being either the same or a different number for the two steps being repeated.  
Claim 13 recites “repeated in a predefined time period” which is indefinite since it is unclear whether the predefined time period is the same for both the steps of obtaining a group of error parameters and determining a wind offset.   For the purpose of examination, since the Specification discloses the steps having different time periods (Page 6 Lines 6-10 and Page 7 Lines 12-15), the predefined time period will be interpreted as being either the same or a different time period for the two steps being repeated.
The Examiner notes that repeating a number of times within a time interval and a period of time are functionally equivalent, i.e. period = time interval / # of repetitions in that time interval.  
Claim 14 recites “the wind speed”.  There is insufficient antecedent basis for this limitation in the claim.  Parent claim 1 defines only a step of adjusting “the measured wind speed”.  
Claim 14 further recites “subtracting the wind speed offset times a gain factor” which is indefinite because it is unclear what is being reduced (presumably the measured wind speed, see antecedent basis rejection above) and it is unclear whether the amount to be subtracted is just the wind speed offset (with the difference being multiplied by the gain factor) or the amount to be subtracted is the product of the wind speed offset times the gain factor.  
Claim 14 recites the phrase "such as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites “the measured wind speed is further adjusted as a function of earlier wind speed offsets” which is indefinite since parent claim 1 does not particularly point out or distinctly claim earlier wind speed offsets (i.e. claim 1 claims no repetition of the determining of the wind speed offset, see rejection of claim 1 above) therefore there is no antecedent basis for any “earlier” wind speed offsets.  
Claim 16 recites “a rotor blade”.  There is insufficient antecedent basis for this limitation in the claim. Parent claim 1 defines “a number of … rotor blades” and it is unclear whether the rotor blade claimed is one of the number of rotor blades and is further unclear whether the claim requires adjusting the pitch of a single rotor blade or a plurality (or all) of the rotor blades.  For the purpose of examination, the rotor blade will be interpreted as at least one rotor blade of the number of rotor blades.  
 Claim 17 recites “according to any of the preceding claims, wherein the control parameter comprises a torque parameter” which is indefinite when dependent upon claim 16 since claim 16 already defines the control parameter as comprising a pitch parameter and parent independent claim 1 defines a singular control parameter (i.e. “a” instead of “at least one”) therefore it is unclear whether the control parameter is the pitch parameter of parent claim 16 or the torque parameter of claim 17.  For the purpose of examination, the control parameter for claim 17 when dependent upon claim 16 will be interpreted as being at least one control parameter comprising both of a pitch parameter and a torque parameter.  The Examiner notes that this interpretation does not apply to claim 17 when dependent upon any preceding claim other than claim 16.  
Claims 18 & 20 recite “the measured wind speed”.  There is insufficient antecedent basis for this limitation in the claims since claims 18 & 20 both define only “a wind speed” and is further indefinite as the claims require a plurality of measurements of wind speed (i.e. error parameters are determined “at time intervals” thereby creating a plurality of wind speeds) and it is unclear which of those measurements define “the measured wind speed”.
Claims 18 & 20 claim both an apparatus and an operation comprising method steps in the same claim which is indefinite because it is unclear whether infringement would occur when one creates a control system or wind turbine, respectively, that allows the operation claimed or when the operation is actually performed.  See MPEP 2173.05(p)(II). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-13, 15-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080307853 to Siebers in view of US 20150005966 to Gerber. 
(a) Regarding claim 1: 
(i) Siebers discloses a method of controlling a wind turbine (wind turbine 100, Par 0002), the wind turbine comprising at least one wind speed sensor (anemometer 110), a number of pitch-adjustable (“pitch angle” which is a turbine variable, Par 0020 & claim 2) rotor blades (rotor blades 8), and a control system (“controller”, Par 0022), the method comprising: 
obtaining a number of pre-defined wind speed intervals (“each bin”, claims 13 & 19; expected wind speed values linearly correlated to power values, “linear range of the expected power curve” Pars 0026-0027/0041 , therefore a bin of a range of power values is also a bin of a corresponding range of expected wind speed values); 
determining at time intervals (“measurement interval”, Par 0034) an error parameter (“difference between measured wind speed values and expected wind speed values”, Par 0027) as the difference between an estimated wind speed (“expected wind speed values”, Par 0027) and a measured wind speed (“measured wind speed values”, Par 0027) as measured by the wind speed sensor (Par 0021); 
obtaining over time (Par 0026) for each wind speed interval a group of error parameters (number of measured and expected value pairs which are compared and averaged within each bin, claims 13 & 19), wherein the error parameters of a group are determined from measured wind speeds falling within the wind speed interval of the group (claims 13 & 19); 
determining for each wind speed interval and for each group of error parameters a wind speed offset (amount of adjustment of calibration function, which is notably linear, i.e. difference between corrected measured wind speed and initial measured wind speed which is equivalent throughout the bin due to linearity; adjusting step of parent claim 1) based on the average (claims 13 & 19) of the error parameters within the group (“on the basis of said determined difference”, claim 1); 
adjusting the measured wind speed as a function of the wind speed offsets of the different wind speed intervals (adjustment of calibration function, i.e. adjustment of measured values from anemometer, claim 1); 
 (ii) Siebers does not disclose: 
wherein the controller controls changing the pitch of the rotor blades and/or a generator torque,
determining a control parameter of the wind turbine as a function of the adjusted wind speed; nor 
Controlling the wind turbine according to the control parameter.
(iii)  Gerber is also in the field of controlling a wind turbine (see title) and teaches a method of controlling a wind turbine (see title) comprising: 
a control system (controller 26) for changing the pitch of the rotor blades and/or a generator torque (both pitch and/or torque, Par 0047) according to a control parameter (adjustment set point, see abstract and step 812 of Fig 8), the control parameter being determined from an estimated wind speed (operating condition being the dynamic response “velocity”, Par 0030/0044, including derivatives of any loading and/or operating conditions, Pars 0037-0038/0040/0048).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller as disclosed by Siebers to also control the pitch of the rotor blades and/or a generator torque as taught by Gerber for the purpose of maximizing power output while not exceeding design loads (Par 0032).  


(b) Regarding claim 2: 
(i) Siebers further discloses wherein the measured wind speed is adjusted as a function of the wind speed offset of the wind speed interval comprising the measured wind speed at the time of adjusting (Pars 0026/0031, Claims 13 & 19).
(c) Regarding claim 3: 
(i) Siebers further discloses wherein the measured wind speed is adjusted by an interpolation between the wind speed offsets of the different wind speed intervals (each bin has an average difference between measured and expected wind speeds which are used to perform a linear regression, Claims 13 & 19, such that an adjustment for each measured wind speed intermediate the average values of each bin may be performed, Figs 5/9-10).
(d) Regarding claim 4: 
(i) The proposed combination further teaches where an error parameter is disregarded if the error parameter is above a predetermined threshold (Siebers: “outliers” are “cut off and not considered in the linear regression analysis”, Par 0042, Fig 8; there must be some threshold criteria which identifies when a value is or is not considered an outlier;  Gerber: “differential threshold”, Col 11 Lns 1-5).
(e) Regarding claim 5: 
(i) Siebers further discloses where the estimated wind speed is determined as a function of a wind turbine power (Par 0027).




(f) Regarding claim 6: 
(i) Siebers further discloses where the wind turbine power is determined by measuring a grid power or by estimating a generator output power (Pars 0033/0041, Fig 7; “generator output power”, “utility grid”, Pars 0020-0021; “expected power curve”, Par 0027-0028; “expected power values”, Par 0029; “measured power”, Par 0031).
(g) Regarding claim 7: 
(i) Gerber further teaches where the estimated wind speed is determined as a function of a wind turbine thrust (“thrust”, Par 0030).
(h) Regarding claim 8: 
(i) Siebers further discloses wherein the estimated wind speed is based on a number of wind speeds estimated in different ways (“combine two or more … variables to obtain more accurate results”, Par 0020; “numerical simulations” and “IEC power curve measurements”, Par 0033; claim 2).
(i) Regarding claim 9: 
(i) Siebers further discloses where a group of error parameters for a wind speed interval is determined over a predetermined time period (“averaging times” and “time period”, Par 0026).
(j) Regarding claim 10: 
(i) Siebers further discloses where a group of error parameters for a wind speed interval is determined based on a predetermined number of error parameters in the group (“minimum number of measured values”, “about ten”, Par 0035).
(k) Regarding claim 11: 
(i) Siebers further discloses where the steps of obtaining a group of error parameters and determining a wind speed offset are repeated at time intervals (Par 0046).
(l) Regarding claim 12: 
(i) Siebers further discloses where the steps of obtaining a group of error parameters and determining a wind speed offset are repeated a predefined number of times for each wind speed interval (Par 0046; repeating at regular intervals is equivalent to repeating a number of times within a time period, e.g. once per minute is the same as sixty times per hour).
(m) Regarding claim 13: 
(i) Siebers further discloses where the steps of obtaining a group of error parameters and determining a wind speed offset are repeated in a predefined time period (Par 0046).
(n) Regarding claim 15: 
(i) Gerber further teaches where the measured wind speed is further adjusted as a function of earlier wind speed offsets (“exponential weighted moving average” of stored correction parameters, Col 9 Lns 28-39).
(o) Regarding claim 16: 
(i) Gerber further teaches wherein the control parameter comprises a pitch parameter (pitch angle, Pars 0013/0031/0047, see rejection of claim 1 above) and the controlling of the wind turbine comprises adjusting the pitch of a rotor blade of the wind turbine according to the pitch parameter (Pars 0013/0031/0047, claims 10/18).
(p) Regarding claim 17: 
(i) Gerber further teaches wherein the control parameter comprises a torque parameter (generator torque, Pars 0013/0031/0047, see rejection of claim 1 above) and the controlling of the wind turbine comprises adjusting the torque of a wind turbine generator according to the torque parameter (Pars 0013/0031/0047, claims 10/18).
(q) Regarding claim 18: 
(i) Siebers discloses a control system (“controller”, Par 0022) for a wind turbine (wind turbine 100) comprising at least one wind speed sensor (anemometer 110) and a number of pitch-adjustable (“pitch angle” which is a turbine variable, Par 0020 & claim 2) rotor blades (rotor blades 8), the control system being configured to perform the steps of an operation, comprising: 
obtaining a number (“N” numbers of power bins, Par 0035) of pre-defined wind speed intervals (“each bin”, claims 13 & 19; expected wind speed values linearly correlated to power values, “linear range of the expected power curve” Pars 0026-0027/0041 , therefore a bin of a range of power values is also a bin of a corresponding range of expected wind speed values);
receiving a wind speed (“measured wind speed values”, Par 0027) as measured by the wind sensor (Par 0021), 
determining at time intervals (“measurement interval”, Par 0034) an error parameter (“difference between measured wind speed values and expected wind speed values”, Par 0027) as the difference between an estimated wind speed (“expected wind speed values”, Par 0027) and the measured wind speed (Par 0027);
obtaining over time (Par 0026) and for each wind speed interval a group of error parameters (number of measured and expected value pairs which are compared and averaged within each bin, claims 13 & 19), wherein the error parameters of a group are determined from measured wind speeds falling within the wind speed interval of the group (claims 13 & 19);
determining for each wind speed interval and for each group of error parameters a wind speed offset (amount of adjustment of calibration function, which is notably linear, i.e. difference between corrected measured wind speed and initial measured wind speed, which is equivalent throughout the bin due to linearity; adjusting step of parent claim 1) based on the average (claims 13 & 19) of the error parameters within the group (“on the basis of said determined difference”, claim 1); 
adjusting the measured wind speed as a function of the wind speed offsets of the different wind speed intervals (adjustment of calibration function, i.e. adjustment of measured values from anemometer, claim 1).
(ii) Siebers does not disclose: 
determining a control parameter of the wind turbine as a function of the adjusted wind speed; nor 
Controlling the wind turbine according to the control parameter.
(iii)  Gerber is also in the field of controlling a wind turbine (see title) and teaches a method of controlling a wind turbine (see title) comprising: 
a control system (controller 26) for changing the pitch of the rotor blades and/or a generator torque (both pitch and/or torque, Par 0047) according to a control parameter (adjustment set point, see abstract and step 812 of Fig 8), the control parameter being determined from an estimated wind speed (operating condition being the dynamic response “velocity”, Par 0030/0044, including derivatives of any loading and/or operating conditions, Pars 0037-0038/0040/0048).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller as disclosed by Siebers to also control the pitch of the rotor blades and/or a generator torque as taught by Gerber for the purpose of maximizing power output while not exceeding design loads (Par 0032).  
(r) Regarding claim 20: 
(i) Siebers discloses a wind turbine (wind turbine 100), comprising: 
a tower (2); 
a nacelle (6) disposed on the tower (Fig 1); 
a rotor (4) extending from the nacelle (Fig 1); 
a number of pitch-adjustable (“pitch angle” which is a turbine variable, Par 0020 & claim 2) rotor blades (8) connected to the rotor (Fig 1); 
a wind speed sensor (anemometer 110); and 
a control system (“controller”, Par 0022) configured to perform an operation, comprising: 
obtaining a number of pre-defined wind speed intervals (“each bin”, claims 13 & 19; expected wind speed values linearly correlated to power values, “linear range of the expected power curve” Pars 0026-0027/0041 , therefore a bin of a range of power values is also a bin of a corresponding range of expected wind speed values); 
receiving a wind speed (“measured wind speed values”, Par 0027) as measured by the wind sensor (Par 0021); 
determining at time intervals (“measurement interval”, Par 0034) an error parameter (“difference between measured wind speed values and expected wind speed values”, Par 0027) as the difference between an estimated wind speed (“expected wind speed values”, Par 0027) and the measured wind speed (Par 0027); 
obtaining over time (Par 0026) and for each wind speed interval a group of error parameters (number of measured and expected value pairs which are compared and averaged within each bin, claims 13 & 19), wherein the error parameters of a group are determined from measured wind speeds falling within the wind speed interval of the group (claims 13 & 19); 
determining for each wind speed interval and for each group of error parameters a wind speed offset (amount of adjustment of calibration function, which is notably linear, i.e. difference between corrected measured wind speed and initial measured wind speed which is equivalent throughout the bin due to linearity; adjusting step of parent claim 1) based on the average (claims 13 & 19) of the error parameters within the group (“on the basis of said determined difference”, claim 1); 
adjusting the measured wind speed as a function of the wind speed offsets of the different wind speed intervals (adjustment of calibration function, i.e. adjustment of measured values from anemometer, claim 1); 
(ii) Siebers does not disclose: 
determining a control parameter of the wind turbine as a function of the adjusted wind speed; nor 
Controlling the wind turbine according to the control parameter.
(iii)  Gerber is also in the field of controlling a wind turbine (see title) and teaches a method of controlling a wind turbine (see title) comprising: 
a control system (controller 26) for changing the pitch of the rotor blades and/or a generator torque (both pitch and/or torque, Par 0047) according to a control parameter (adjustment set point, see abstract and step 812 of Fig 8), the control parameter being determined from an estimated wind speed (operating condition being the dynamic response “velocity”, Par 0030/0044, including derivatives of any loading and/or operating conditions, Pars 0037-0038/0040/0048).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller as disclosed by Siebers to also control the pitch of the rotor blades and/or a generator torque as taught by Gerber for the purpose of maximizing power output while not exceeding design loads (Par 0032).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080307853 to Siebers in view of US 20150005966 to Gerber in further view of US 8257040 to Chen.  
(a) Regarding claim 14: 
(i) Siebers discloses wherein the measured values are adjusted by a wind speed offset (Pars 0043-0044, Figs 9-10) but is otherwise silent as to the mathematical formula used to derive the wind speed offset and therefore does not explicitly disclose where the adjusting of the wind speed comprises subtracting the wind speed offset times a gain factor smaller than one, wherein the gain factor is in the interval of 0.1-0.95, such as in the interval of 0.4-0.6, such as equal to 0.5.  
(ii) Chen is also in the field of wind turbines (see abstract) and teaches the adjustment of a measured wind speed (St, Equation 2) based upon a wind speed offset comprising the difference between the measured wind speed and an estimated wind speed (                        
                            
                                
                                    S
                                
                                
                                    t
                                    p
                                
                            
                            *
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            m
                                            m
                                        
                                    
                                
                                
                                    S
                                    m
                                    p
                                
                            
                        
                    , Equation 2) wherein the wind speed offset is multiplied by a gain factor (relaxation factor γ, equation 2) smaller than one (Col 4 Ln 46).
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the proposed combination with the gain factor as taught by Chen for the purpose of updating a wind speed component (Col 4 Lns 33-34) while increasing the rate of convergence of subsequent calibrations.  
(iv) The Examiner notes that the error parameters of Chen would have the opposite sign of the error parameters of the claimed invention as the difference of Chen is the estimated wind speed minus the measured wind speed (equation 2), therefore adding that value times the gain factor to the measured wind speed of Chen would be equivalent to subtracting the gain-adjusted wind speed offset from the measured wind speed of the claimed invention (i.e. X – Y = X + [-Y]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130320676 to Kim also deals with the correction of a measured wind speed of a wind turbine based upon a wind velocity difference (equation 1).  US 20090183576 to Honhoff also deals with correction of measured wind speed values arranged within bins (Par 0029).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747